Norcross, J.,
dissenting:
The petition for a rehearing should be granted. In the three several opinions heretofore filed by the three *84members of this court, no two agreed upon any question of law presented in the case for consideration except that the opinions of the chief justice and the dissenting opinion of the senior justice were in accord upon the following proposition, stated in the opinion of the chief justice:
"At the time the orders fixing the compensation were made, there was no statute authorizing the attorney-general to oppose them nor providing that he should be served with notice of these motions.”
This was the only question presented in the briefs or arguments upon the original hearing, and was by the opinion of the senior justice deemed conclusive of the case. While holding against the only contention made by the attorney-general, the chief justice in his opinion based a reversal upon the provisions of the act of 1913, notwithstanding the attorney-general disclaimed any authority under that act, and its provisions were not discussed in the briefs or oral argument.
The junior justice based his concurrence in the order of reversal exclusively on a contrary construction of the statute of 1907, than that taken by his two associates. The effect was a reversal of the order appealed from upon two opinions reaching the same conclusion from two totally antagonistic points of view.
The views expressed in the opinion of the chief justice, except in reference to the statute of 1907, quoted supra, were not concurred in by either associate, and yet the effect of such view, nonconcurred in, was to reverse the orders. The opinions heretofore filed present the novel situation of a majority of the court refusing to sustain the sole contention of the attorney-general, but that officer, nevertheless, gaining a reversal of the orders appealed from by reason of the fact that one member of the court held that a reversal should be had under the provisions of a statute, which the attorney-general specifically disclaimed gave him any authority.
The view expressed in the opinion of the chief justice as to the act of 1913 presents a number of very serious *85questions, which had not been presented to the court at all. These questions are now presented for the first time on the petition for a rehearing, and it seems they are not to be considered or are not deemed of serious moment.
If it be the law of this case as held by two of the members of the court, that, under the statute of 1907, service upon the attorney-general was not required, and he was not authorized to appear and oppose the orders appealed from, and if, by any possible construction of the act of 1913, "An act to provide for an investigation of all matters pertaining to the affairs and receivership of the State Bank and Trust Company, and making an appropriation,” authorization cán be found for the attorney-general to appear in the action in the way he has appeared, then the question is presented as to whether this is not a special law "regulating the practice of courts of justice,” contrary to the provisions of section 20 of article 4 of the state constitution. It is a serious question whether the legislature has power to pass a special act authorizing the attorney-general to appear in a specific case, and does not authorize similar appearance in all cases of the same character.
There is another situation disclosed by the three opinions heretofore filed, and that is the total lack of any agreement as to the law governing the notice that should be given before making'orders such as those sought to be set aside. The chief justice and senior justice held that, under the law of 1907, notice was not required to be served on the attorney-general. ■ The junior justice held to the contrary. The chief justice, however, held that notice should have been served- on the creditors and stockholders, and that the published notice was insufficient. The senior justice agreed with the chief justice, and it was so admitted by counsel, that notice should be served on the creditors and stockholders, but held that the attorney-general could not question -the sufficiency of notice to parties whom he did not claim to represent, and it was pointed out that it was virtually admitted by all *86parties that notice to creditors and stockholders was sufficient. It thus appears upon the question of notice, which not only affected the validity of the orders in question but also the validity of every order entered in every bank case in course of liquidation, there was no agreement whatever as to what the law is.
In State v. Woodbury, 17 Nev. 353, 30 Pac. 1006, Hawley, C. J., speaking for the court, said: "New trials or rehearings should not be granted simply for the purpose of having a reargument, unless there is a reasonable probability that the court may have arrived at an erroneous conclusion, or overlooked some important question, which was necessary to be discussed in order to arrive at a full and proper understanding of the case.”
Here we have the court, dealing with grave questions of law affecting the validity of many orders in several different bank cases, arriving at ultimate results upon totally variant views of the law. If this situation does not present a case demanding a rehearing, I am at a loss to know when such a case would be presented.
If the foregoing reasons are not sufficiently cogent to justify a rehearing, then I think any deficiency therein is furnished by the opinion of my learned associates denying the petition. It is stated in this latter opinion that: "It is unnecessary to determine whether the notice to them (creditors and stockholders), as published by the order of the court, was insufficient because not in compliance with any provision of the statute or court rule. Anything said in this regard in the opinion may be considered merely as the dicta of the writer. ”
Conceding, for the purposes of the argument, that what the learned chief justice said in his decision as to service upon creditors and stockholders was mere dicta, we at least have concurrence by all members of the court that the sufficiency of notice.to creditors and stockholders is not in this case. When this proposition is conceded, we may be permitted to revert to the former opinions wherein the majority of the court held that, at the time *87the orders were entered, no notice was required to be served on the attorney-general.
It thus becomes necessary, if the order of reversal is to stand, to base it upon some new theory of law, and this, if I understand correctly the opinion denying a rehearing, is what we find. While it is entirely proper for the court to change its viewpoints on questions of law, I think .the safer and better practice is to grant a rehearing before doing so.
If I read the opinion correctly, the following excerpt from the opinion may be taken as the final conclusion of the majority of the court as to what the law of this case is: "The conclusive facts remain that the attorney-general, who represents the state, which is a party to the action and to the appeal, and which has an interest in the case as a matter of public policy, and owing to the great importance that the banking business bears to the general welfare, was not served with notice of the applications for the orders; that therefore they were ex parte, so far as the state was concerned; and that, acting under special direction from the legislature, * * * he moved that they be vacated. ”
This statement might be regarded as a valuable contribution to the corpus juris, were it not for the fact that it is in direct conflict with the views formerly expressed by a majority of the court and in direct conflict with all of the authorities that have considered the question, cited and quoted from in the former dissenting opinion, and is based oP an utterly false premise.
To now say for the first time, in the light of all the law upon the subject to the contrary, that the state, after the judgment entered, "has an interest in the case as a matter of public policy, ” such as permits the legislature at any time to intervene after its public interest has been determined by final judgment, presents such a new and radical view of law as would at least, in my opinion, justify a rehearing and the aid of argument of counsel before adoption. The opinion of the junior justice, in the *88former consideration of this case, presented a clean-cut proposition of law upon which these orders could be reversed, if they could be reversed at all, to wit: That the statute of 1907 gave the attorney-general a continuing authority to act for the state, which was a party, not only for the purposes specifically prescribed in the statute, but for all purposes. If my learned associates had both agreed upon this construction of the statute of 1907, while I would have disagreed with them as to such construction, we would have a definite proposition of law upon which to base the action of this court. The public policy of a state must be determined from its legislative enactments, not from any conceptions of what a court may think it ought to be. It may be readily conceded that these orders were ex parte so far as the state was concerned. They were also ex parte so far as many other persons were concerned. That, however, is immaterial, unless they were ex parte so far as a party or person beneficially interested is concerned. If the state was not beneficially interested in the matter before the act of 1913, the legislature could not create such an interest, and it did not attempt to.
In the State Bank case of Esmeralda County v. Wildes, 36 Nev. 541, 137 Pac. 405, this court, speaking through McCarran, J., said: "Any creditor, or any set of creditors, of the insolvent bank might have appeared in the lower court pursuant to the notice .given at the time of the hearing of this matter and resisted the making of the order, and it was within their' power to prosecute an appeal to this court from such an order; they being properly the parties aggrieved. * *. * The seriousness and importance of the result of dismissing an appeal in cases of this general character causes us rather to reflect on the absence of a law which would provide for a better protection for the creditors and their respective interests. * * * .It appears to us regrettable that some power is not vested in the court appointing a receiver, in a case of this kind, whereby at the very time of the appointment of the receiver, or on occasions when the court *89might deem it essential, it might appoint some agent, either selected by the creditors or by the court, whose duty it would be solely to represent the creditors separate and apart from the receiver, and who might be empowered, by reason of his representative capacity, to prosecute an appeal so that the sanction or guidance of the court of last resort might be afforded not only to the receiver, as the representative of the estate, but also to the court appointing him. ”
It did not occur to any member of this court, at the time this latter decision was rendered, that thé state had any interest, based on public policy or otherwise, that would authorize or require the attorney-general to appear on behalf of the creditors and stockholders.
While no showing or contention has been made in this court that the fees allowed the receiver and his counsel have been excessive, if we were permitted to assume from matters dehors the record that it is the ultimate object of the attorney-general to attack the amount of such allowances as excessive, I think it would be better to have advised the attorney-general that he would doubtless find no difficulty, among the 4,000 creditors of the defunct bank, in finding one or more who would have permitted the use of their names in a proceeding to set aside the orders upon a showing of merits. This would have been consistent with the provision of the statute of 1913, which by its very enactment was a legislative recognition of the fact that the state had no further interest in the case by virtue of the statute of 1907, which did not even prescribe that the receivership suit' should be instituted in the name of the state (Stats. 1907, p. 232), and which statute has long since been superseded.
Courts sometimes feel justified in bending the law to prevent an injustice, and from this has grown the familiar expression," hard cases make bad precedents. ” Assuming from matters dehors the record, which we are not authorized to do, that excessive fees are claimed to have been allowed in 'this case, it was within the power of the creditors or stockholders of the defunct bank to *90have moved, upon a showing of merits, to set them aside. Even if it could be said, which may be doubtful as this is an equity case, that it is now too late for creditors to be heard as to these former orders, nevertheless they can now be heard as to compensation since those orders have been made, and, if the former orders were excessive, that can be taken into consideration in making subsequent orders. The statute of 1913 authorized the attorney-general to appear in the state bank matter "in the name of any proper party.” He could unquestionably have appeared in behalf of a creditor, with the latter’s consent. Where I differ with my associates is in the holding that the attorney-general could have opposed the orders here in question in any other capacity than that as a representative of a creditor or stockholder. If exorbitant fees have been allowed, they should, if possible, be corrected. I am not convinced that the long-established and well-recognized remedies are not sufficient to correct any erroneous judgment that may have been entered in the proceedings. I still believe they are amply sufficient.
The attorney-general, in my judgment, should have proceeded in the name of a creditor or stockholder of the bank, which he could then and can now do upon consent, which ought not be difficult to obtain. He could not further appear in the name of the state, which has no beneficial interest in the case beyond that specified in the statute, securing a decree of involuntary liquidation and the appointment of a receiver, which terminated the state’s public interest.
I prefer to see a rehearing in this case rather than to see established, without a grave necessity therefor, what I believe is a dangerous precedent, in view of the many other orders that have been entered in the several bank cases.